Title: From James Madison to Edmund Pendleton, 24 February 1787
From: Madison, James
To: Pendleton, Edmund


Dear Sir
New York Feby. 24. 1787.
If the contents of the Newspapers of this place find their way into the gazettes of Richmond you will have learnt that the expedition of Genl: Lincoln against the insurgents has effectually dispersed the main body of them. It appears however that there are still some detachments which remain to be subdued. & that the Government of Massts. consider very strong precautions as necessary agst. further eruptions. The principal incendiaries have unluckily made off. By some it is said they are gone to Canada: by others that they have taken shelter in Vermont, and by some that they are opening a communication with the upper parts of this State. The latter suggestion has probably some color, as the Governor here has thought proper to offer rewards for them after the example of Govr. Bowdoin. We have no interesting information from Europe.
The only step of moment taken by Congs. since my arrival has been a recommendation of the proposed meeting in May for revising the federal articles. Some of the States, considering this measure as an extraconstitutional one, had scruples agst. concurring in it without some regular sanction. By others it was thought best that Congs. should remain neutral in the business, as the best antidote for the jealousy of an ambitious desire in them to get more powers into their hands. This suspence was at length removed by an instruction from this State to its delegates to urge a Recommendatory Resolution in Congress which accordingly passed a few days ago. Notwithstanding this instruction from N. York, there is room to suspect her disposition not to be very federal, a large majority of her House of delegates having very lately entered into a definitive refusal of the impost, and the instruction itself having passed in the Senate by a casting vote only. In consequence of the sanction given by Congs. Massts. it is said will send deputies to the Convention, and her example will have great weight with the other N. England States. The States from N. Ca. to N. Jersey inclusive have made their appointments, except Maryd. who has as yet only determined that she will make them. The Gentlemen here from S. Ca. & Georgia, expect that those States will follow the general example. Upon the whole therefore it seems probable that a meeting will take place, and that it will be a pretty full one. What the issue of it will be is among the other arcana of futurity and nearly as inscrutable as any of them. In general I find men of reflection much less sanguine as to a new than despondent as to the present System. Indeed the present System neither has nor deserves advocates; and if some very strong props are not applied will quickly tumble to the ground. No money is paid into the public Treasury; no respect is paid to the federal authority. Not a single State complies with the requisitions, several pass them over in silence, and some positively reject them. The payments ever since the peace have been decreasing, and of late fall short even of the pittance necessary for the Civil list of the Confederacy. It is not possible that a Government can last long under these circumstances. If the appro[a]ching Convention should not agree on some remedy, I am persuaded that some very different arrangement will ensue. The late turbulent scenes in Massts. & infamous ones in Rhode Island, have done inexpressible injury to the republican character in that part of the U. States; and a propensity towards Monarchy is said to have been produced by it in some leading minds. The bulk of the people will probably prefer the lesser evil of a partition of the Union into three more practicable and energetic Governments. The latter idea I find after long confinement to individual speculations & private circles, is beginning to shew itself in the Newspapers. But tho’ it is a lesser evil, it is so great a one that I hope the danger of it will rouse all the real friends to the Revolution to exert themselves in favor of such an organization of the Confederacy, as will perpetuate the Union, and redeem the honor of the Republican name.
I shall follow this introductory letter with a few lines from time to time as a proper subject for them occurs. The only stipulation I exact on your part is that you will not consider them as claiming either answers or acknowledgments; and that you will believe me to be with sincerest wishes for your health and every other happiness Yr. Affecte. friend & servt.
Js. Madison Jr
